UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event Reported):March 13, 2014 THERAVANCE, INC. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-30319 (Commission File Number) 94-3265960 (I.R.S. Employer Identification Number) 901 Gateway Boulevard South San Francisco, California 94080 (650) 808-6000 (Addresses, including zip code, and telephone numbers, including area code, of principal executive offices) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On March 17, 2014, Theravance, Inc. (“Theravance”) was informed by its partner, Clinigen Group plc (“Clinigen”) that it had received a notification dated March 13, 2014 from the European Commission (EC) that the EC has lifted the Europe-wide suspension of Marketing Authorization and amended the Marketing Authorization for VIBATIV® (telavancin) for the treatment of adults with nosocomial pneumonia (hospital-acquired), including ventilator-associated pneumonia, known or suspected to be caused by methicillin resistant Staphylococcus aureus (MRSA) when other alternatives are not suitable.Theravance and Clinigen have an exclusive commercialization agreement in the European Union and certain other European countries (including Switzerland and Norway) for VIBATIV®. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THERAVANCE, INC. Date: March 18, 2014 By: /s/ Michael W. Aguiar Michael W. Aguiar Chief Financial Officer
